Citation Nr: 1627139	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968. 
The Veteran died in September 2008.  The appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Portland, Oregon has current jurisdiction.  

The appellant testified at a hearing before the Board sitting at the RO in March 2012.  A transcript of the hearing is associated with the claims file.  

In March 2014, the Board remanded the claim for further development and in July 2014 sought an additional medical expert opinion.  

In May 2015, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016, the Court remanded the issue on appeal for compliance with the terms of a Joint Motion for Remand.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system contain additional evidence submitted by the appellant that has been considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board received additional evidence submitted by the appellant's representative which has not been considered by the agency of original jurisdiction (AOJ).  Specifically, the representative submitted a letter opinion from a private physician with a request that the appeal be remanded to the RO for consideration of the opinion with regard to service connection for cancer of the pharynx and larynx and for service connection for the cause of the Veteran's death.  

Any pertinent evidence submitted by the appellant or a representative accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2015).  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105  by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.

The appellant's substantive appeal was received in January 2011.  However, in this case, the procedural right of initial AOJ review has not been waived by the appellant or representative, but rather has been specifically requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence added to the claims file since the April 2014 supplemental statement of the case pertaining to the issue of service connection for the cause of the Veteran's death including the February 2016 Joint Motion for Remand, the May 2016 medical opinion, and representative's arguments in correspondence in April and May 2016.   

After undertaking any additional development which may be necessary, readjudicate the claim to determine if entitlement to the benefits sought is warranted.  If the benefit sought remains denied, provide the appellant and her representative a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




